 P. J. GEAR & SONS, INC.P. J. Gear & Sons, Inc. and Daniel W. Patterson.Case -CA-16304September 15, 1980DECISION AND ORDEROn April 18, 1980, Administrative Law JudgeAbraham Frank issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel an filed exception and a supportingbrief. 'The Board has considered the record and the at-tached Decision in light of the exception and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order,2as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,P. J. Gear & Son, Inc., Everett, Massachusetts, itsofficers, agents, successors, and assigns, shall takeI The date for filing exceptions to the Administrative Law Judge's De-cision was May 12, 1980. By letter of April 29, 1980, Respondent statedits intent to file exceptions and the possibility of its requiring an extensionof time. This letter was sent by certified mail and received by the Boardon May 8. No copy was sent to the General Counsel, as would be re-quired with respect to the actual filing of exceptions or of an extension oftime for such filing.The General Counsel's single exception, duly served on Respondent,.was received by the Board on May 5On May 8 Respondent again wrote the Board by certified letter andthis time requested a 60-day extension. This request for an extension (notserved on the General Counsel) was received by the Board on May 14, 2days after the due date for exceptions, and was refused by the ExecutiveSecretary's letter of May IS as untimely. Respondent then sent anotherletter by certified mail, which was dated May 20 and received on May29, characterizing its earlier letter of April 29 as a request for extensionof time to fileThis request was duly considered by the Board, including the fact thatRespondent had been acting in its own behalf without benefit of counsel,and on August I. 1980, the following telegram was sent to Respondent,to the Charging Party, and to the Regional Director for Region IRE: P. J. GEAR & SON, INC., I-CA-16304 UPON FURTHERCONSIDERATION OF RESPONDENT'S REQUEST FOR A 60DAY EXTENSION OF TIME TO FILE EXCEPTIONS, ANDIN VIEW OF AN EXCEPTION HAVING BEEN FILED BYTHE GENERAL COUNSEL, RESPONDENT IS HEREBYGRANTED 30 DAYS IN WHICH TO FILE CROSS-EXCEP-TIONS. DATED, WASHINGTON, D.C. AUG. 1, 1980. BY DI-RECTION OF THE BOARD: ROBERT VOLGER, ACTINGEXECUTIVE SECRETARYRespondent has filed no response to this grant of 30 days in which to filecross-exceptions, which time had now expired.I The Administrative Law Judge inadvertently omitted from sec 2 ofhis recommended Order an affirmative order that Respondent, upon re-quest, bargain in good faith with United Brotherhood of Carpenters andJoiners of America, Local Union No. 218., with respect to the subcon-tracting of bargaining unit work, and the termination of employees andassignment of bargaining unit work to nonbargaining unit employees Wehave, therefore, added this provision to his recommended Order.252 NLRB No. 28the action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Upon request, bargain in good faith withUnited Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 218, with respect to thesubcontracting of bargaining unit work, and thetermination of employees and assignment of bar-gaining unit work to nonbargaining unit employ-ees."DECISIONSTATEMENT OF THE CASEABRAHAM FRANK, Administrative Law Judge: Theoriginal charge in this case was filed on July 3, 1979,'and the complaint, alleging violations of Section 8(a)( ),(3), and (5) of the Act, issued on August 16. The hearingwas held on December 17 in Boston, Massachusetts. Allbriefs filed have been considered.2The questions at issue are whether Respondent unlaw-fully subcontracted work and denied employment to bar-gaining unit employees in violation of its contractualagreement and threatened to close down the job becauseof an employee's protected concerted activity.FINDINGS OF FACT AND CONCLUSIONS OF LAWA. Preliminary Findings and ConclusionsRespondent, a Massachusetts corporation with its prin-cipal office and place of business at 361 Third Street, Ev-erett, Massachusetts, is a building contractor in the build-ing and construction industry. Respondent admits, and Ifind, that it is engaged in commerce within the meaningof Section 2(2), (6). and (7) of the Act.United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 218, hereinafter called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.B. The FactsAt all times material herein, William R. Gear waseither the owner or manager of Respondent and an agentacting on its behalf. On or about May 16, John Gear oc-cupied the position of site supervisor and superintendent,and was a supervisor within the meaning of Section 2(11)of the Act.On November 27, 1978, Respondent entered into a col-lective-bargaining agreement with the Union for a unit ofcarpentry employees for a reroofing project at the Ever-All dates are in 1979, unless otherwise indicated.T2 he motion of General Counsel to correct the transcript in minor re-spects is granted. Subsequent to the hearing, the General Counsel alsofiled a motion to withdraw that part of G.C Exh. 4 which consists ofregistered receipt 614217 delivery dated November 23, and to reopen therecord to substitute registered receipt 614217 and its envelope with claimcheck No 313113 on the ground o clerical error On January 23, 1980. Iissued a Notice To Show Cause why the motion of the General Counselshould not be granted Insufficient cause having been shown, the motionof the General Counsel is granted147 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDett, Massachusetts, yard of the Massachusetts Bay Trans-portation Authority, hereinafter called MBTA. Thework was in process prior to the execution of this agree-ment. The agreement provided that Respondent wouldnot subcontract carpentry work "to be performed at thejob site except to contractors who are parties to or shallbe required to be parties to a collective-bargaining agree-ment with the Union." The agreement also provided thatcarpentry employees would become union members after7 days.Daniel Patterson, a member of the Union, was em-ployed by Respondent for carpentry work on May 6 or7. He was the Union's designated steward on the job.Three other union carpenters were also employed by Re-spondent: Louis Palmacci, Carey Hogan, and John Way-land.On May 16, Patterson observed five new men on thejob preparing to put on shingles, carpenters' work. Pat-terson asked the men if they were union men and wastold to see John Gear. Patterson approached John Gearand asked Gear what was going on, that the five mendid not appear to be union men. Patterson told Gear thatPatterson was going to call the business agent. Gear said,"Don't break my balls." Patterson said that he was notgoing to be caught in the middle. Gear then said, "Okay,you are, you're breaking my balls. So if that's the case,I'll get rid of you [pointing to Patterson]-then I'll getrid of them [carpenters who were on the job]-and allthe laborers too. Now everybody will be off this job andit'll all be your fault." Patterson then called the unionhall. From May 16-29 Patterson observed the new menon the job just about every day.The record shows that the five new employees ob-served by Patterson on the job in May were, in fact, em-ployees of Eagle Construction Company, a subcontractorwho was not a party to the Union's collective-bargainingagreement., Eagles' employees remained on the job forabout 2 weeks in May. Respondent also subcontractedroofing to Desmond Roofing Company during the last ofMay or early June.The Union struck Respondent on May 30 because Re-spondent was delinquent in the payment of fringe bene-fits. On June 11 Albert Greene, business agent for theUnion and Walter Chipman, its financial secretary, metwith William R. Gear and two representatives ofMBTA, Robert Bessie and Robert O'Reagan. They dis-cussed the facts that Desmond, a nonunion contractor,was working his employees on a piece rate basis, and Re-spondent's failure to pay fringe benefits on the 10th ofeach month, as required by the contract. The strike ter-minated on June 12, when Respondent's overdue fringebenefits were paid.On June 13 Greene had another meeting with Bessieand Robert Kalin, MBTA liaison man for labor. Kalindirected Bessie to inform P. J. Gear that he had to workGear testified that he signed the subcontract with Eagle sometime inSeptember or October 1978, prior to the execution of his contract swiththe Union At the request of the General Counsel, Gear produced a copyof the subcontract at the hearing, but did not offer it as an exhibit I findwithout merit General Counsel's contention that his testimony should berejected, i part, because the subcontract with Eagle was not introducedinto evidence. Gear is not an attorney and General Counsel had full op-portuniity to examine the subcontract and challenge its salidity.in harmony with the Union, or leave the premises. Thatmorning Greene met with William Gear, Bessie, andBernard Lavita, an MBTA representative. At this meet-ing the Desmond Roofing Company and the fringe bene-fit package were again discussed. Bessie told Gear that ifhe could not work in harmony with the Union he wouldhave to leave the jobsite. Gear said, "I'll finish the jobmyself." Greene responded "Well, if you're going tofinish it yourself, the second man on the job other thanthe foreman, will in fact have to be my steward." ArticleIX, section 11, of the contract provides that the stewardwill be the first carpenter recalled in the event of a totaltemporary layoff.On May 30 Respondent terminated Patterson andWayland by mail. On the same day, Respondent in-formed Hogan and Palmacci verbally that they were laidoff for lack of materials. Since that date none of theabove-named employees has been employed by Respond-ent, and no union carpenters have been employed on Re-spondent's jobsite.William R. Gear testified that since June 12, he and hisson performed carpentry work, assisted, to some extent,by laborers. Greene testified that he visited the jobsitemany times in July and August and observed Gear andseveral employees, whom Greene did not recognize, ap-plying shingles. The employees responded negatively ornot at all when questioned by Greene. There is evidencein the record that carpentry work was performed for Re-spondent by three or four employees, including WilliamR. Gear, during the last week in August, the first weekor two in September, and on September 10 and 13.Analysis and Final Conclusions of LawAs indicated above, William R. Gear, who representedRespondent at the hearing, is not an attorney. He calledno witnesses, and offered no competent documentaryevidence. In his oral argument at the conclusion of theGeneral Counsel's case, Gear confused various sectionsof the Act relating to the Board's jurisdiction over super-visors and independent contractors as employees withRespondent's responsibility as an employer in this case.Gear also misinterpreted the provisions of Section 8(b)(4)of the Act as forbidding the Union's strike of June 30 tocompel Respondent to cease doing business with a sub-contractor pursuant to a contract which Respondent en-tered into prior to the execution of Respondent's con-tract with the Union. Following the close of the hearing,Gear submitted a letter in support of Respondent's posi-tion. The letter does not conform to Section 102.42 ofthe Rules and Regulations and Statements of Procedure,Series 8, as amended, with respect to the filing of a briefto the Administrative Law Judge in that there is nostatement of service on the other parties to the case.Moreover, even accepting the letter as a brief, the argu-ments contained therein are largely irrelevant and imma-terial. Record facts are misstated. I find no merit in Re-spondent's arguments.I concluded that Respondent violated Section 8(a)(l)of the Act by John Gear's threat to discharge DanielPatterson on May 16, the carpenters, the laborers, andeverybody on the job, because of Patterson's expressed148 1'. J GEAR & SONS, INC.intention to exercise his duty as a steward to inform theUnion's business agent that unfamiliar employees wereperforming carpentry work for Respondent, thereby re-straining and coercing Patterson in his right to engage inunion and protected concerted activity.I conclude that Respondent violated Section 8(a)(5)and (1) of the Act on and after May 16, by: (1) utilizingnonunion subcontractors for carpentry work in violationof its contractual agreement with the Union; (2) eliminat-ing all bargaining unit employees on May 30 by dis-charging and failing to recall them when work was avail-able on and after June 12 and assigning their work tononbargaining unit employees without negotiating withthe Union.Nor is Respondent's conduct defensible on the groundthat Respondent signed a subcontract with the EagleConstruction prior to the execution of its contract withthe Union. William R. Gear testified that he did notthink it his business to tell the Union that Respondenthad outstanding contracts for carpentry work at the timehe agreed not to subcontract each work to nonunion sub-contractors.A collective-bargaining agreement under this statutecontemplates that both parties have in good faith fixedthe terms of industrial life under which the employeeswill work and be represented by a union of their choice.The very essence of this agreement is that neither partyhas entered into it with reservations or duplicity as to itsobligations and responsibilities. An employer engages ina gross violation of its duty to bargain in good faithwhere it executes a collective-bargaining agreement witha union while concealing the existence of an outstandingsubcontract in derogation of the agreement's provisionagainst such subcontracting, and secretly plans or there-after interposes the prior subcontract to avoid its lawfulcontractual responsibility. A subcontract so intertwinedwith an employer's unfair labor practice cannot operateto the advantage of the violator of the Act, or to the dis-advantage of the employees. See, for an analogous situa-tion, J. I. Case Company v. N.L.R.B., 321 U.S. 332-336(1958); citing National Licorice Company v. N.L.R.B., 309U.S. 350 (1940). Accordingly, I conclude that Respond-ent's prior subcontract with Eagle Construction Compa-ny or any other nonunion subcontractor is not a defenseto its refusal to adhere to the terms of the agreementsigned with the Union on November 27, 1978.I concluded that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Daniel Patterson, JohnWayland, Louis Palmacci, and Carey Hogan on May 30,and failing to recall them at the termination of the strikeon and after June 12, when work became available.On May 16 John Gear threatened to discharge Patter-son and all other employees on the job if Patterson noti-fied the Union that Eagle Construction Company wasperforming carpentry work for Respondent. On May 30Respondent discharged Patterson and all carpentry unitemployees represented by the Union. On June 12 and 13,Greene discussed with William Gear the presence ofDesmond Roofing Company, a nonunion subcontractor,on the jobsite. Bessie told Gear that he would have towork in harmony with the Union or leave the jobsite.Gear stated that he would finish the job himself, andGreene pointed out that the second man on the job otherthan the foreman would have to be the steward. Gearmade no reply. Thereafter, Respondent failed to recallPatterson or any other union employee when workbecame available, utilizing nonunion employees to finishthe job. On these facts I find that in discharging Patter-son and other employees represented by the Union Re-spondent was motivated by a desire to rid itself of theUnion, thereby discriminating against these employees todiscourage union membership, and to restrain and coercethem in the exercise of their union and protected con-certed activity.The above unfair labor practices are unfair labor prac-tices within the meaning of Section 2(6) and (7) of theAct.The appropriate bargaining unit4is:All carpenters, including shinglers, carpenter ap-prentices, carpenter erectors of scaffolding em-ployed by Respondent at its Everett, Massachusettsjob site; but excluding all supervisors as defined inthe Act.At all material times the Union has been, and is the ex-clusive bargaining representative of the employees in theabove-described appropriate unit.ORDER5The Respondent, P. J. Gear & Son, Inc., Everett, Mas-sachusetts, its officers, agents, successors, and assignsshall:1. Cease and desist from:(a) Interfering with, restraining, and coercing employ-ees by threatening to discharge employees because of theexercise by a union steward of his right to engage inunion and protected concerted activity as a union ste-ward.(b) Discharging or otherwise discriminating againstemployees to discourage union membership.(c) Refusing to bargain with United Brotherhood ofCarpenters and Joiners of America, Local Union No.218, by: (1) utilizing nonunion subcontractors to performcarpentry work in the above-described bargaining unit inviolation of a lawful collective-bargaining agreementand, (2) discharging bargaining unit employees and as-signing their work to nonbargaining unit employeeswithout negotiating with the above-named labor organi-zation.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.6' My unit finding does not include carpentry employees notl enplocdor not shown as potential employees lf Respondent at imes mteri.llherein.s In the esent no exceptions are filed as pro ided hb Sec 102 4 of IheRules and Regnilatioln of the National I.abor Relations Hoard. the find.ings, conclusions and recommended ()rder hereit shall, a pror.lidCd inSec 1012 48 of Ihe Rules and Regulations, be adopted h he oarld a.ndbecome its findings, conrlclusron and Order. and all obhjectlorn, thrt, shallhe deemed aised for all purposesA broad order is necessary il esC of the cxtenl of Rsp irlderiltrunfair labor practices Ilkmottrr iAhi , Inc., 242 NL RH 1357 (197')149 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Daniel Patterson, Louis Palmacci, CareyHogan, and John Wayland immediate and full reinstate-ment to their former positions, or if those positions nolonger exist, to substantially equivalent positions at itsrate they enjoyed, plus increases, at the time they wereterminated or refused reinstatement, and without preju-dice to their seniority and other rights and privileges,and make them whole for all losses, plus interest, suf-fered by them as a result of the discrimination againstthem in the manner set forth by the Board in F. W.Woolworth Co., 90 NLRB 289 (1950); Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other docu-ments necessary and relevant to analyze and compute theamount of backpay due under this Order.(c) Post at jobsite at the Everett, Massachusetts, yardof the Massachusetts Bay Transportation Authority,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by the RegionalDirector for Region , after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material. In the eventsaid project shall have terminated before compliancewith this Order, Respondent shall mail to the last knownaddress of each of the aforementioned discharged em-ployees a copy of said notice.(e) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT interfere with, restrain, or coerceour employees by threatening to discharge, becauseof the exercise by a union steward of his right toengage in union and protected concerted activity asa union steward.WE WILL. NOT discharge or otherwise discrimi-nate against our employees to discourage unionmembership.WE WILL NOT refuse to bargain with UnitedBrotherhood of Carpenters and Joiners of America,Local Union No. 218 by utilizing nonunion subcon-tractors to perform carpentry work in the below-de-scribed bargaining unit in violation of a lawful col-lective-bargaining agreement, and by dischargingbargaining unit employees and assigning their workto nonbargaining unit employees without negotiat-ing with the above-named labor organization.WE WILL offer Daniel Patterson, Louis Palmacci,Carey Hogan, and John Wayland immediate andfull reinstatement to their former positions, or ifthose positions no longer exists, to substantiallyequivalent positions at the wage rate they enjoyed,plus increases, at the time they were terminated orrefused reinstatement and without prejudice to theirseniority and other rights and privileges, and makethem whole with interest for all losses suffered bythem as a result of our discrimination against them.WE WILL, upon request, bargain in good faithwith United Brotherhood of Carpenters and Joinersof America, Local Union No. 218 with respect tothe subcontracting of bargaining unit work and withrespect to the termination of employees and assign-ment of bargaining unit work to nonbargaining unitemployees. The appropriate unit is:All carpenters, including shinglers, carpenter ap-prentices and carpenter erectors of scaffoldingemployed by P. J. Gear & Son, Inc., at its jobsiteat the Everett, Massachusetts yard of the Massa-chusetts Bay Transportation Authority; but ex-cluding all supervisors as defined in the NationalLabor Relations Act.P. J. GEAR & SON, INC.150